DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 2/25/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-30 are pending.
5.	Claims 7, 10-15, 22, 25-30 are objected to for allowable subject matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 7/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
7.	Claim 8 is objected to because of the following informalities:  Claim 8 recites “The method of any of claims 7...” It is not clear what are the any claims 7. It appears to be a typo.   Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Regarding claims 3 and 18 the phrase "such that" recited renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
b.	Regarding claims 10 and 25 the phrase “capable of” followed by a limitation is indefinite since the limitation is not positively recited such that it is not clear whether the limitation is actually being performed or is just capable of being performing the step. Such statement of intended use need to be positively recited. Furthermore, it is noted that the language used by Applicant merely suggest or makes optional those features described as "Capable of"; It has been held that the recitation that an element is "Capable of” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Appropriate correction is required.
c. 	Claim 4 recites the limitation “the occasion in time” in line 2.  The term time relating to occasion was not recited prior in claims 1-3. It is not clear. There is insufficient antecedent basis for this limitation in the claim.
d. 	Claim 6 recites the limitation “the timer value” in line 2.  The term value relating to timer was not recited prior in claims 1-5. There is insufficient antecedent basis for this limitation in the claim.
e. 	Claim 7 recites the limitation “the time” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
f. 	Claim 12 recites the limitation “the original occasion” in line 3.  The term original relating to occasion was not recited prior in claims 1-11. It is not clear. There is insufficient antecedent basis for this limitation in the claim.
g. 	Claim 19 recites the limitation “the occasion in time” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
h. 	Claim 21 recites the limitation “the timer value” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
i. 	Claim 22 recites the limitation “the time” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
j. 	Claim 27 recites the limitation “the original occasion” in line 3.  There is insufficient antecedent basis for this limitation in the claim.




Allowable Subject Matter
1.	Claims 7, 10-15, 22, 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, Bagheri et al. US 20200146034 discloses in Section [0022] A configured-grant (CG) configuration can be received; configured-grant configuration can configure periodic plurality of UL repetition bundles that can include a plurality of transmission occasions;  and the prior art HOLFELD et al. US 20190327760 discloses in Section [0008] When using SPS, the UE is pre-configured by base station; allocation will repeat according to the pre-configured periodicity; in other words, once allocated, the resources may be repeatedly used for receiving/transmitting data by the UE without the need to perform scheduling in each subframe; the base station may provide to the UE a resource allocation message for re-allocating resources. 
The prior arts in combination Bagheri and  HOLFELD  do not render the limitations obvious the claim elements recited in the objected dependent claims. Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the claimed features of objected claims as recited would be allowed if incorporated in respective independent claims

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-6, 8-9, 16-21, 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bagheri et al. US 20200146034 hereafter Bagheri.
Notice: For Prior art consideration, please note that the claims are being rejected in light of the 112(b) rejection set forth above therefore are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

As to Claim 1.    Bagheri discloses a method for wireless communications by a user equipment (UE), comprising [Section 0002:  Presently, wireless communication devices, such as User Equipment (UE), communicate with other communication devices using wireless signals; a UE configured to receive in Downlink (DL) operation or transmit in Uplink (UL) operation in determined time instances]:
receiving at least one configuration [i.e. Configured-grant (CG) or  SPS, see 0022, 0071] allocating the UE with a set of periodic occasions [i.e. slots/TTI/periods/occasions] for communications [Sections 0022, 0120, 0135: A configured-grant (CG) configuration can be received; configured-grant configuration can configure periodic plurality of UL repetition bundles that can include a plurality of transmission occasions. The plurality of transmission occasions of the periodic plurality of UL repetition bundles can include plurality of transmission occasions. A UE receive a configured-grant configuration that configures periodic plurality of UL repetition bundles can include a plurality of transmission occasions],
receiving signaling dynamically re-allocating [i.e. repeat or repetition] one or more of the occasions [Sections 0037, 0102, 0106, 0137: According to TS 38.321 section 5.4.1 for UL grant reception, an UL grant can be received dynamically on the PDCCH. The transmission occasion determined according to DCI of the PDCCH, a configured number of repetitions or repetition window length such as in number of UL TTIs (i.e. occasions), and a higher layer indication. The UE determines the transmission occasion within the first repetition bundle. The plurality of transmission occasions of the periodic plurality of UL repetition bundles can include a first plurality of transmission occasions],
and at least one of monitoring for downlink [i.e. PDCCH/PDSCH; Section 0121: The time window can include set of PDCCH monitoring occasions associated with the UL repetition bundle] transmissions or sending uplink transmissions [i.e. PUSCH/PUCCH transmissions or uplink TB transmission] in one or more of the re-allocated [i.e. repeat or repetition] occasions [Sections 0028, 0124, 0135: For DL/UL transmissions, PDSCH/PUSCH and/or associated PDCCH can be repeated multiple times. The plurality of transmission occasions of the periodic plurality of UL repetition bundles can be a first and second plurality of transmission occasions; the number, such as K, of PUSCH repetitions can be a number of transmission occasions of the first repetition bundle. The UE transceiver can transmit a first TB in UL resources corresponding to UL repetition bundle of the periodic plurality of UL repetition bundles].

As to Claim 2.  Bagheri discloses the method of claim 1, wherein the at least one configuration comprises a configuration for at least one of: semi-persistent scheduled (SPS) occasions for downlink transmissions; or configured grant (CG) occasions for uplink transmissions [Sections 0022, 0071: A configured-grant (CG) configuration can be received; configured-grant configuration can configure periodic plurality of UL repetition bundles that can include a plurality of transmission occasions. For the DL SPS, a DL assignment is provided by PDCCH].

As to Claim 3.  Bagheri discloses the method of claim 2, wherein, if SPS or CG repetition is enabled, the re- allocation is applied [Sections 0022, 0071: A configured-grant (CG) configuration can be received; configured-grant configuration can configure periodic plurality of UL repetition bundles that can include a plurality of transmission occasions. For the DL SPS, a DL assignment is provided by PDCCH]:
beginning with a first symbol or slot of an occasion such that the re-allocation applies to all repetitions of that occasion; or to one or more specific repetitions [Sections 0032, 0102, 0103: The UE can be able to start UL transmission repetition bundle in each TTI (i.e. occasion or slot) via choosing the appropriate CG (configured grant) configuration. The transmission occasion determined according to DCI of the PDCCH, a configured number of repetitions or repetition window length such as in number of UL TTIs (i.e. occasions), and a higher layer indication. The PDCCH can indicate where, such as in which TTI (i.e. slot or occasion) of the first repetition bundle for UE to start PUSCH transmission].

As to Claim 4. Bagheri discloses the method of claim 1, wherein the re-allocation comprises [Sections 0102, 0137: The transmission occasion determined according to DCI of the PDCCH, a configured number of repetitions or repetition window length such as in number of UL TTIs (i.e. occasions), and a higher layer indication. The plurality of transmission occasions of the periodic plurality of UL repetition bundles can include a first plurality of transmission occasions]:
at least one of: advancing or delaying the occasions in time; or moving the occasions to a different component carrier (CC) [Sections 0124, 0143: Determining the second transmission occasion to transmit can include determining to delay initial transmission to a next UL repetition bundle. Additionally provide for determining whether to transmit in the same uplink repetition bundle or delay transmission until the next uplink repetition bundle based on a criterion].

As to Claim 5. Bagheri discloses the method of claim 4, wherein, if the occasions are for a configured grant (CG), a configured grant timer is started from a new location of the advanced or delayed occasion [Sections 0105, 0107, 0143, 0144: The UE can retransmit depending on the status of configuredGrantTimer. When the configuredGrantTimer is running at the next period (new occasion), then retransmission (i.e. repeat) can occur. Additionally provide for determining whether to transmit in the same uplink repetition bundle or delay transmission until the next uplink repetition bundle based on a criterion. Embodiments can further provide for not decreasing the value of configuredGrantTimer when repetitions cross the boundary period].

As to Claim 6.   Bagheri discloses the method of claim 5, wherein, when started from the new location: the timer value is unchanged; or the timer value is extended or shortened by a value that the corresponding CG occasion is advanced or delayed [Sections 0010, 0105, 0107: The configuredGrantTimer can take values from 1 to 64 in number of periodicities as provided in the IE ConfiguredGrantConfig. The UE can retransmit depending on the status of configuredGrantTimer. When the configuredGrantTimer is running at the next period (new occasion), then retransmission (i.e. repeat) can occur].

As to Claim 8. Bagheri discloses the method of any of claims 7, wherein the timer value is shortened or extended only for the CG occasion that was changed [Sections 0010, 0121, 0144: The configuredGrantTimer can take values from 1 to 64 in number of periodicities as provided in the IE ConfiguredGrantConfig. The length of timer can be in multiples of configuration periodicity, P.  Embodiments can further provide for not decreasing the value of configuredGrantTimer when repetitions cross the boundary period].

As to Claim 9.  Bagheri discloses the method of claim 1, wherein: the signaling is specific to the UE; or the signaling is for a group of UEs via a group-common downlink control information (DCI) [Sections 0102, 103: The UE receives PDCCH, and the transmission occasion determined according to DCI of the PDCCH, a configured number of repetitions or repetition window length such as in number of UL TTIs (i.e. occasions), and a higher layer indication. The PDCCH can indicate repetition bundle].

As to Claim 16.   Bagheri discloses a method for wireless communications by a network entity [i.e. BS-base station, eNB], comprising [Sections 0002, 0025: Wireless communication devices, such as User Equipment (UE), communicate with other communication devices using wireless signals; a UE configured to receive in Downlink (DL) operation or transmit in Uplink (UL) operation in determined time instances. The system can include a UE and at least one network entity which can be a base station, eNB, or NR/5G eNB]:
sending, to a user equipment (UE), at least one configuration [i.e. Configured-grant (CG) or  SPS, see 0022, 0071] allocating the UE with a set of periodic occasions [i.e. slots/TTI/periods/occasions] for communications [Sections 0120, 0127, 0135: The plurality of transmission occasions of the periodic plurality of UL repetition bundles can include plurality of transmission occasions. The network entity can transmit a configured-grant configuration; the configured-grant configuration can configure periodic plurality of UL repetition bundles with each UL repetition bundle including a number of PUSCH repetitions; and the periodic plurality of UL repetition bundles can include a plurality of transmission occasions. A UE receive a configured-grant configuration that configures periodic plurality of UL repetition bundles can include a plurality of transmission occasions],
sending signaling to the UE dynamically re-allocating [i.e. repeat or repetition] one or more of the occasions [Sections 0037, 0102, 0106, 0137: According to TS 38.321 section 5.4.1 for UL grant reception, an UL grant can be received dynamically on the PDCCH. The transmission occasion determined according to DCI of the PDCCH, a configured number of repetitions or repetition window length such as in number of UL TTIs (i.e. occasions), and a higher layer indication. The UE determines the transmission occasion within the first repetition bundle. The plurality of transmission occasions of the periodic plurality of UL repetition bundles can include a first plurality of transmission occasions];
and at least one of monitoring for uplink transmissions or sending downlink transmissions in one or more of the re-allocated occasions [Sections 0028, 0121, 0124: For DL/UL transmissions, PDSCH/PUSCH and/or associated PDCCH can be repeated multiple times. The time window can include set of PDCCH monitoring occasions associated with the UL repetition bundle. The plurality of transmission occasions of the periodic plurality of UL repetition bundles can be a first and second plurality of transmission occasions; the number, such as K, of PUSCH repetitions can be a number of transmission occasions of the first repetition bundle].

As to Claim 17. The method of claim 16, wherein the at least one configuration comprises a configuration for at least one of: semi-persistent scheduled (SPS) occasions for downlink transmissions; or configured grant (CG) occasions for uplink transmissions [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 18. The method of claim 17, wherein, if SPS or CG repetition is enabled, the re- allocation is applied: beginning with a first symbol or slot of an occasion such that the re-allocation applies to all repetitions of that occasion; or to one or more specific repetitions [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 19. The method of claim 16, wherein the re-allocation comprises at least one of: advancing or delaying the occasions in time; or moving the occasions to a different component carrier (CC) [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 20. The method of claim 19, wherein, if the occasions are for a configured grant (CG), a configured grant timer is started from a new location of the advanced or delayed occasion [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 21. The method of claim 20, wherein, when started from the new location: the timer value is unchanged; or the timer value is extended or shortened by a value that the corresponding CG occasion is advanced or delayed [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 23. The method of any of claims 22, wherein the timer value is shortened or extended only for the CG occasion that was changed [See Claim 8 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 24. The method of claim 16, wherein:  the signaling is specific to the UE; or the signaling is for a group of UEs via a group-common downlink control information (DCI) [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HOLFELD et al. US 20190327760 in particular Sections [0008-0009] To support more allocations, without increasing the size of the PDCCH, semi-persistent scheduling (SPS) may be used; When using SPS, the UE is pre-configured by base station; the UE receive a further message defining an allocation for a downlink and/or uplink transmission on the basis of the associated SPS-RNTI. This allocation will repeat according to the pre-configured periodicity; in other words, once allocated, the resources may be repeatedly used for receiving/transmitting data by the UE without the need to perform scheduling in each subframe; the base station may provide to the UE a resource allocation message for re-allocating resources; Currently, the SPS interval, i.e., the periodicity is defined on a subframe basis. 0009] The apparatus is configured to perform semi-persistent scheduling(SPS), wherein a size of an SPS interval is based on one or more transmission time intervals (TTIs), wherein the apparatus is configured to receive and process a configuration message, the configuration message including one or more data fields indicative of the size of the SPS interval.
	  Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 8, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477